EXHIBIT 10.3

 

[gj3yiusatovd000001.jpg]

 

 

 

Restricted Stock Award - Fiscal Year Ending December 28, 2019

 

I am pleased to inform you that SpartanNash Company, a Michigan corporation,
(“SpartanNash” or the “Company”) has granted to you the number of restricted
shares of SpartanNash’s Common Stock described above under the Company’s Stock
Incentive Plan of

2015 (the “Plan”). By accepting this grant, you agree that the restricted stock
is subject to the terms and conditions of this letter and the Plan (which are
incorporated into this letter by reference). If there is any conflict between
the terms of the Plan and this letter, the terms of the Plan will control.

 

1.         Restricted Stock Grant. SpartanNash grants to you shares of Company
Common Stock, no par value, all of which are subject to restrictions imposed
under this letter and the Plan (the “Restricted Stock”). This grant of
Restricted Stock shall not confer any right to you to be granted Restricted
Stock or other awards in the future under the Plan.

 

2.         Restrictions.   The Restricted Stock is subject to the following
transfer and forfeiture conditions (“Restrictions”), which will lapse, if at
all, as described in the “Lapse of Restrictions” section below.   The period
during which Restricted Stock is subject to the Restrictions imposed by the Plan
and under this letter is referred to in this letter as the “Restricted Period.”

 

a.         Until the Restrictions lapse as set forth in paragraphs (a), (b), (c)
or (d) under Lapse of Restrictions below, the Restricted Stock generally is not
transferable by you except by will or according to the laws of descent and
distribution. All rights with respect to the Restricted Stock are exercisable
during your lifetime only by you, your guardian, or your legal representative.

 

b.         Any shares of Restricted Stock for which the Restrictions have not
lapsed will automatically be forfeited without consideration upon the
termination of your employment with SpartanNash for any reason other than death,
Disability or Retirement. Upon the termination of your employment with
SpartanNash due to your death, Disability or Retirement, the Restrictions
applicable to any shares of Restricted Stock will lapse in accordance with the
applicable provisions set forth in paragraphs (2) or (3) under Lapse of
Restrictions below. Notwithstanding the foregoing, the Committee (as defined in
the Plan) reserves the right, in its sole discretion, to waive the Restrictions
remaining on any or all such shares of Restricted Stock at the time of
termination of employment.

 

c.         If you enter into Competition (as defined in the Plan) with
SpartanNash, all shares of Restricted Stock still subject to Restrictions will
automatically be forfeited without consideration. The Committee (as defined in
the Plan) or officers designated by the Committee have absolute discretion to
determine whether you have entered into Competition with SpartanNash.

 

 

--------------------------------------------------------------------------------

 

 

3.Lapse of Restrictions.

 

a.       Except as otherwise provided in this letter, and so long as you remain
continuously employed by SpartanNash, 25% of the shares of Restricted Stock will
vest and the Restrictions will lapse with respect to such shares of Restricted
Stock on the Vesting Day set forth above in each of the next four years.

 

b.         Notwithstanding anything to the contrary in this letter, upon
termination of your employment with SpartanNash due to your death or Disability
(as defined in the Plan) during the Restricted Period, the Restrictions
applicable to any shares of Restricted Stock will lapse automatically and the
Restricted Stock will vest and no longer be subject to forfeiture.

 

c.         Notwithstanding anything to the contrary in this letter, upon
termination of your employment with SpartanNash due to your Retirement (as
defined in the Plan) during the Restricted Period, if you continue to comply
with your non-competition obligations under paragraph 2(c) above, the
Restrictions applicable to any shares of Restricted Stock will lapse and the
shares will continue to vest in accordance with the terms of the Plan and this
letter.

 

d.         Notwithstanding anything to the contrary in this letter or any
agreement between you and the Company, if a Change in Control (as defined in the
Plan) occurs at any time during the Restricted Period and prior to your
termination of employment, the Restrictions will be treated in accordance with
Section 9 of the Plan.

 

4.         Shareholder Rights. During the Restricted Period, you will have all
voting, dividend, liquidation, and other rights with respect to the Restricted
Stock held of record by you as if you held unrestricted Common Stock. Any
non-cash dividends or distributions paid with respect to unvested Restricted
Stock shall be subject to the same restrictions as those relating to the
Restricted Stock granted to you under this letter agreement. After the
Restrictions applicable to the Restricted Stock lapse, you will have all
shareholder rights, including the right to transfer the shares, subject to such
conditions as SpartanNash may reasonably specify to ensure compliance with
federal and state securities laws.

 

5.         Uncertificated Shares. Your shares of Restricted Stock are being
issued without a paper certificate. The Restricted Stock will be registered in
your name in SpartanNash’s books and records and reflected on the account
statements issued to you by Morgan Stanley (or other financial intermediary).
The Company is formed under the laws of the State of Michigan. The Company will
furnish to you upon request and without charge a full statement of the
designation, relative rights, preferences, and limitations of the shares of each
class authorized to be issued, the designation, relative rights, preferences,
and limitations of each series so far as the same have been prescribed, and the
authority of the SpartanNash’s Board of Directors to designate and prescribe the
relative rights, preferences, and limitations of other series. If you have any
questions, please contact the Company’s Director of Benefits.

 

6.Certifications. You represent and warrant that you are acquiring the
Restricted

Stock for your own account and investment and without any intent to resell or
distribute the

 



2

 



--------------------------------------------------------------------------------

 

Restricted Stock. You will not resell or distribute the Restricted Stock after
any Restricted Period except in compliance with such conditions as SpartanNash
may reasonably specify to ensure compliance with federal and state securities
laws.

 

7.         Withholding. SpartanNash is entitled to: (1) withhold and deduct from
your future wages (or from other amounts that may be due and owing to you from
SpartanNash), or make other arrangements for the collection of, all legally
required amounts necessary to satisfy any and all federal, state, local and
foreign withholding and employment-related tax requirements attributable to the
award of Restricted Stock, or (2) require you promptly to remit the amount of
such withholding to SpartanNash before taking any action with respect to the
Restricted Stock. Upon your written authorization, withholding may be satisfied
by withholding Common Stock to be released upon vesting of and lapse of
restrictions with respect to shares of the Restricted Stock or by delivery to
SpartanNash of previously owned Common Stock.

 

8.         Binding Effect; Amendment. This letter and the Plan shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
heirs, successors and permitted assigns. This letter agreement shall not be
modified except in a writing executed by you and SpartanNash.

 

9.         Clawback. This award is subject to the Company’s “clawback” policy
providing for the recovery of incentive compensation that the Company, or as may
be required under applicable law, rule or regulation.

 

10.       Prohibition on Hedging or Pledging. This award is subject to the
Company’s policy prohibiting pledging of the Company’s stock and transactions
that are designed to hedge or offset declines in the market value of the
Company’s stock.

 

11.Miscellaneous.

 

a.         Your award is subject to all the terms and conditions of the Plan, as
the same may be amended from time to time, as well as to such rules and
regulations as the Committee may adopt for administration of the Plan. The
Committee shall have the right to impose such restrictions on any shares
acquired pursuant to this letter, as it may deem advisable.   The Committee is
authorized to administer, interpret, and make all determinations necessary or
appropriate to the administration of the Plan and this letter, all of which
shall be binding upon you. The Board may terminate, amend, or modify the Plan in
accordance with the terms of the Plan. To the extent not preempted by federal
law, this letter shall be governed by, and construed in accordance with, the
laws of the state of Michigan.

 

b.       Morgan Stanley is the third party stock option administrator for the
SpartanNash plan. If you are a new participant, a user ID, password and trading
PIN will be sent to your home address via regular mail directly from Morgan
Stanley. You will be able to access information regarding your grants, including
vesting status, online trading and more.

 

c.         If you have any questions about your award, or need a copy of the
Plan, please send an email request to Ryan De Boer
(ryan.deboer@spartannash.com).

 



3

 



--------------------------------------------------------------------------------

 

 

12.       Acceptance; Agreement. By accepting this award, you agree to be bound
by all of the terms and conditions of the Company’s Long Term Incentive Plan
(“LTIP”), including the Post-Employment Competition Agreement set forth on
Exhibit A to the LTIP. A copy of the LTIP, including a copy of the
Post-Employment Competition Agreement, has been made available to you through HR
Self-Service.

 

 

 

 

Very truly yours,

 

/s/ David M. Staples

 

David M. Staples

President & Chief Executive Officer



4

 

